Gray, J.
The disposition which the testator intended to make of his estate is clearly expressed in his will, and no reason has been shown why it should not be exactly carried out.
He first gives to his wife one third of his personal estate absolutely, and the income of one third of his real estate for life. He then gives to each of his five children the sum of one thousand dollars to be paid upon arriving at the age of twenty-one, and an equal sum upon arriving at the age of twenty-six years, and in case of the death of either child upon arriving at the latter age, leaving children, he directs that such children “ shaV inherit and take the sum which is made payable to the parent ’ by the will. He gives all the residue of his estate, real and personal, to his wife during widowhood, and upon her marriage or death he gives such residue, as well as the one third of the real estate previously given to her for life, to his children in equal shares in fee.
His personal estate was insufficient to pay his debts, and his leal estate remaining, after payment ofx debts and charges of administration, was more than three times as much in value as the amount of the legacies to his children. His wife survived him, and died, without having married again, before any of their children arrived at twenty-one years of age, and was of course entitled to the income of all his estate during her life, and that estate on her death vested in the children in fee, but charged with the payment of the legacies, and liable to be sold (as it has since been by license of the probate court) for the purpose of paying them.
By the general rule of law, legacies payable at a certain time do not bear interest until that time arrives; and the exception *241nnder which courts of chancery have allowed interest before that time on legacies from a father to his minor children, for whose support he has made no other provision, does not apply to this case, in which he gave to their mother for life the income of all the rest of his property (which .was more than twice as much as the whole amount of the legacies, and out of which he may reasonably be presumed to have contemplated that she would, if indeed she was not bound to, support the children while under age) and also gave to them upon her death the whole of that residue as a vested remainder, which might, if necessary, be sold and- the proceeds applied for their maintenance, under the Gen. Sts. c. 102, §§ 26—29. Heath v. Perry, 3 Atk. 102. Dawes v. Swan, 4 Mass. 215. Pollard v. Pollard, 1 Allen, 491. Dupton v. Dupton, 2 Johns. Ch. 628. 2 Williams on Executors (4th ed.) 1272, 1287, 1288. Each child, therefore, is not entitled to interest upon its legacy.
It is admitted that the principal of those legacies payable at twenty-one years of age is to be paid to each child at that time, when the legatee will be competent to give a valid discharge, and not before. It is contended, however, on behalf of those children who are now of age, that they have absolute vested interests in the legacies which by the terms of the will are to be paid to them on arriving at twenty-six years of age, and are therefore entitled to the immediate payment of these legacies also, with a rebate of interest if the court should be of the opinion (which we have now expressed) that the legacies did not bear interest. But the decisive answer to this claim is that as the interest on each legacy meanwhile is not given to the legatees, but is otherwise disposed of, namely, to all the children equally, the interest and principal of each legacy do not belong to the same person. The authorities cited upon this point only show that where a testator gives a legatee an absolute vested interest in a defined fund, so that according to the ordinary rule he would be entitled to receive it on attaining the age of twenty-one, but by the terms of the will payment is postponed till he attains the age of twenty-five, the English courts will sometimes order payment to be made on his attaining the age of twenty-one, *242if the interest after that time is not otherwise disposed of by the will. 2 Williams on Executors, 1259, 1260, and cases referred to. But when the intermediate interest is not given to the legatee, but to other persons, no precedent has been cited for anticipating the time of payment fixed by the testator in his will, either with or without a rebate of interest.
The result is that all the legacies are payable to the children respectively at the times named in the will, and the intervening interest is to be equally divided between them; and a decree may be entered, authorizing the administrator to hold in trust a sufficient amount to pay the legacies when due.
Decree accordingly.